Citation Nr: 0330144	
Decision Date: 11/03/03    Archive Date: 11/13/03

DOCKET NO.  02-21 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for diabetes mellitus, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1968 to November 
1969.  This appeal comes before the Board of Veterans' 
Appeals (Board) from a July 2001 rating decision of the 
Department of Veterans Affairs (VA), Cleveland, Ohio regional 
office (RO). 


REMAND

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, since this 
case is being remanded for additional development or to cure 
a procedural defect, the RO must take this opportunity to 
inform the appellant that notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  

The veteran claims he is entitled to an increased evaluation 
for diabetes mellitus.

During the veteran's hearing before the Board in May 2003, it 
was noted that treatment reports for diabetes mellitus from 
VAMC Chillicothe, Gary Gillen, MD, in Circleville, Ohio, and 
Dr. John Larrimer, MD, in Columbus, Ohio were not of record.  
Additionally, though the veteran has received recent 
treatment for his diabetes mellitus, a recent VA compensation 
and pension examination has not been accomplished. 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA is completed in 
accordance with the recent decision in 
Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), and 
any other applicable legal precedent.  

	2.  After obtaining any necessary 
authorization, the RO should obtain the 
veteran's treatment records from Gary Gillen, 
MD, in Circleville, Ohio, and Dr. John 
Larrimer, MD, in Columbus, Ohio.  All records 
obtained should be associated with the claims 
folder.

3.  The RO should also obtain copies of all 
records of treatment of the veteran from VAMC 
Chillicothe.  All records obtained should be 
associated with the claims folder. 

4.  The RO should schedule the veteran for a 
VA endocrinology examination to determine the 
nature and severity of veteran's service 
connected diabetes mellitus.  The claims 
folder, to include a copy of the applicable 
section (Diagnostic Code 7913) of the 
endocrine system regulation for rating 
diabetes mellitus should be reviewed by the 
examiner prior to examination.  All indicated 
tests and studies should be performed, and 
all pertinent findings should be reported in 
detail. 

The examiner should record appellant's body 
weight, describe any change in weight during 
the past year, and state whether the 
appellant is obese, underweight, or at ideal 
body weight.  The examiner should describe 
his general state of health; his ability to 
engage in usual activities and the regularity 
of activities; patterns of eating, work, 
exercise, and sleep; and whether he is 
fatigued.  The examiner should record the 
types of insulin taken, the number of units 
needed daily, and the time of day injected; 
and if other hypoglycemic agents are used, 
the types and amounts should be specified.  
The examiner should record the caloric 
content of appellant's regular diet; and if 
the appellant does not know the number of 
calories consumed, it should be so stated.  
Inquiry into specific complaints he has 
considering control of his blood sugar should 
be made. 

The examiner should also describe in detail 
the incidence and frequency of any episodes 
of ketoacidosis or hypoglycemic reactions 
(i.e., daily, weekly, monthly), and the 
measures taken for their prevention; and the 
type and frequency of treatment required for 
his diabetes (i.e., outpatient treatment 
and/or hospitalization, and the frequency 
thereof).

Finally, the examiner should describe in 
detail the effect, if any, the diabetes 
mellitus has on appellant's social and 
industrial activities (e.g., whether the 
diabetes requires avoidance of strenuous 
occupational and/or recreational activities 
and other regulation of activities); the 
degree of control achieved in response to 
medication (i.e., is the diabetes well-
controlled, poorly-controlled, or 
uncontrolled); whether restricted diet is 
required; and whether there is progressive 
loss of weight and strength, and if so, the 
extent and severity thereof.

5.  Following the above, the RO should re-
adjudicate the veteran's claim and if it 
remains denied, a supplemental statement of 
the case should be issued and the veteran 
provided with an appropriate opportunity to 
respond.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2003).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



